                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS



IN RE BROILER CHICKEN ANTITRUST                      Main Case No. 1:16-cv-08637
LITIGATION
                                                     Related Case No. 1:18-cv-06316
This Document Relates To:

Associated Wholesale Grocers, Inc. v. Koch
Foods, Inc., et al.                                  ASSOCIATED WHOLESALE
                                                     GROCERS, INC.’S NOTICE OF
                                                     MOTION FOR LEAVE TO FILE
                                                     UNDER SEAL EXHIBITS C AND D TO
                                                     ITS MOTION FOR LEAVE TO FILE
                                                     FIRST AMENDED COMPLAINT


       PLEASE TAKE NOTICE that on April 29, 2019, at 9:00 a.m., or as soon as counsel

may be heard, the undersigned counsel will appear before the Honorable Thomas M. Durkin, or

any judge sitting in his stead, in Room 1386 of the U.S. District Court of the Northern District of

Illinois, Eastern Division, 219 South Dearborn Street, Chicago, Illinois, and present Associated

Wholesale Grocers, Inc.’s Motion for Leave to File Under Seal Exhibits C and D to its

Motion for Leave to File First Amended Complaint, copies of which are hereby served upon

you.

Dated: April 15, 2019

                                                 Respectfully submitted,


                                                 /s/ Amy D. Fitts
                                                 AMY D. FITTS              IL Bar No. 6294248
                                                 DANIEL D. OWEN (pro hac vice)
                                                 G. GABRIEL ZOROGASTUA (pro hac vice)
                                                 POLSINELLI PC
                                                 900 W. 48th Place, Suite 900
                                                 Kansas City, MO 64112
                                                 Phone: (816) 751-1000
                                                 Fax: (816) 751-1536
                                                 afitts@polsinelli.com
                                                 dowen@polsinelli.com
gzorgastua@polsinelli.com

RODNEY L. LEWIS             IL Bar No. 6288353
POLSINELLI PC
150 N. Riverside Plaza, Suite 3000
Chicago, IL 60606
Phone: (312) 819-1900
Fax: (312) 819-1910
rodneylewis@polsinelli.com

ATTORNEYS FOR PLAINTIFF
ASSOCIATED WHOLESALE GROCERS,
INC.




2
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of April, 2019, a true and correct copy of the

foregoing was electronically filed and served on counsel for all parties properly registered to

receive notice via the Court’s CM/ECF system.


                                                          /s/ Amy D. Fitts
                                                          Amy D. Fitts




                                                3
